Citation Nr: 1756233	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  05-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date prior to September 4, 2012, for the award of special monthly compensation (SMC) at the housebound level.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013 and October 2015, the Board remanded this case.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2016, the Board denied an effective date prior to September 4, 2012 for the grant of special monthly compensation at the housebound level.  The Veteran appealed the Board's decision regarding to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2017 Order, granted the parties' Joint Motion for Remand (JMR), vacated the Board's August 2016 decision and remanded the case for compliance with the terms of the JMPR. 


FINDINGS OF FACT

1.  The Veteran's award of a total disability rating due to individual unemployability (TDIU) was premised on three separate service-connected disabilities.

2.  The Veteran is already in receipt of SMC for the only period of time prior to September 4, 2012, for which he had a single disability rated totally (100 percent) disabling with an additional disability rated at 60 percent or more.  



CONCLUSION OF LAW

The criteria for an effective date prior to September 4, 2012 for the grant of special monthly compensation at the housebound level are not met.  38 U.S.C. §§ 1114(s), 5110, 7104 (2012); 38 C.F.R. §§ 3.350(i), 3.400(o)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the issue has been remanded by the Court for compliance with a March 2017 JMR.  When an attorney agrees to a JMR based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced in the motion.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) ("When parties enter into a Joint Motion for Remand, they imply that the terms of the agreement will control") (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)), vacated and remanded sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Here, the JMR noted that the Veteran was awarded TDIU due to a total left knee arthroplasty with history of degenerative joint disease, status post-surgical procedures of the left knee, and degenerative joint disease of the right knee - i.e. solely disabilities of both lower extremities - effective July 31, 2001, and he was subsequently assigned a 60 percent rating for polycystic kidney disease with Stage IV renal failure since January 22, 1999.  The JMR concluded that the Veteran may have met the criteria for entitlement to SMC at the (s) rate as early as July 31, 2001, and the Board failed to consider this evidence in its discussion of whether entitlement to SMC was warranted earlier than September 4, 2012.  38 U.S.C. 
§ 7104; 38 C.F.R. § 20.1100.

There is no legal merit to the argument made in the JMR.  It is established under applicable statute and case law that while TDIU may be the basis for the service-connected disability rated as 100 percent, it only meets that requirement when the award is predicated on a single disability.  As noted in the JMR, the Veteran's TDIU was premised on three distinct disabilities.

A Veteran is eligible for special monthly compensation at the housebound level where he has a single service-connected disability rated as 100 percent, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(1) (statutory housebound).  

The Veteran asserts that because in some situations multiple disabilities can be considered to be a single disability for purposes of establishing entitlement to TDIU, that the same principle is applicable and should allow multiple disabilities to satisfy the 100 percent requirement for statutory housebound SMC.  38 C.F.R. § 4.16(a).  However, the plain language of the regulation governing statutory housebound SMC makes clear that the Veteran must be in receipt of a single service-connected disability rated at 100 percent.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(1); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (a TDIU rating based on a single disability satisfies the statutory requirement of a total rating); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (although a TDIU may satisfy the 'rated as total' element, a TDIU that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability).

There is no indication in case law or otherwise that the language in 38 C.F.R. § 4.16(a) allowing multiple disabilities to constitute a single disability solely for purposes of establishing TDIU is also applicable to other statutes or that it would allow for multiple disabilities to satisfy the requirement for a single disability in  38 U.S.C. § 1114(s).  Indeed, in addressing the requirement of a single disability in 38 U.S.C. § 1114(s), the United States Court of Appeals for the Federal Circuit has held that "the statute draws a distinction between a single disability and multiple disabilities.  That distinction is a strong indication that Congress's use of the singular and plural terms was purposeful and that the reference to 'a service-connected disability rated as total' was meant to refer to a single disability with a 100% rating."  Guerra v. Shinseki, 642 F.3d 1046, 1049 (Fed. Cir. 2011).  "The statutory text evidences Congress's intent to limit the payment of special monthly compensation under subsection 1114(s) to a veteran who has at least one condition that has been rated as totally disabling."  Id.

VA has consistently construed the statute and applicable case law to allow that a TDIU based on one disability satisfies the regulatory requirement of "a single SC disability rated as 100 percent" for the purposes of awarding housebound SMC benefits.  See M21-1 Manual IV.ii.2.H.10.b.  However, it has also been consistent VA practice that "[TDIU] when awarded for multiple disorders treated as one disability under the five options listed in 38 CFR 4.16(a) does not satisfy the regulatory requirement under 38 CFR 3.350(i) of, "a single SC disability rated as 100 percent."  Id.; see also VAOPGCPREC 66-91 (the threshold requirement is "a" disability rated as total).

The Veteran's award of TDIU was not based on a single disability and is therefore not sufficient to satisfy the single disability rated as 100 percent requirement for SMC housebound benefits.  The record does not indicate that the Veteran was otherwise in receipt of a single disability rated totally disabling prior to September 4, 2012, except for the period between January 5, 2000, and March 1, 2001, owing to a temporary total rating for recovery from left knee surgery.  SMC for housebound status is already in effect for that period.  As the Veteran did not otherwise have a single service-connected disability rated as 100 percent disabling prior to September 4, 2012, the Board finds that an effective date prior to that date for the grant of SMC at the housebound level is not warranted. 


ORDER

Entitlement to an effective date prior to September 4, 2012 for the grant of special monthly compensation at the housebound level is denied.


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


